Ruffin, Judge,
dissenting.
Once a routine traffic stop has ended, can police continue to detain motorists and passengers for questioning without any basis for doing so? Because I do not believe that police officers have such authority, I dissent.
At the outset, I must state that I disagree with the analysis employed by the trial court. Contrary to the trial court’s order, the *521issue here is not whether the traffic stop itself was pretextual. Under OCGA § 40-8-76.1 (f), the police have statutory authority to stop a car if either the driver or front seat passenger is not wearing a seat belt. Thus, the initial stop was clearly authorized, and the trial court erred in labeling it pretextual. But the issue remains as to whether, after having stopped the car, the police exceeded the scope of their authority by detaining the occupants of the car for questioning. It is here that I disagree with the reasoning employed by the majority.
In its opinion, the majority concludes that, having validly stopped the car, the police were free to question the occupants. But this is not an accurate statement of Georgia law. We have held that stopping a vehicle for investigative purposes is analogous to a Terry1 stop and that,
[t]he validity of an officer’s investigative . . . conduct upon making [such a] stop is determined in each case by balancing the extent of the intrusion against the immediacy and importance of the interest in crime prevention or law enforcement which is sought to be advanced.2
In striking this balance, we have held that traffic stops must be limited in time and limited in scope and that police officers must limit their questions to those “reasonably related to the circumstances that justified the initiation of the momentary stop”3 Thus, police officers do not have carte blanche to question motorists after having stopped them for a traffic violation. Rather, in order to justify additional questioning of motorists following a routine traffic stop, “an officer must have reasonable suspicion of criminal conduct.”4 To meet this standard,
an officer’s investigation during a traffic stop must be justified by specific articulable facts sufficient to give rise to a reasonable suspicion of criminal conduct. Although this sus-. picion need not meet the standard of probable cause, it must be more than mere caprice, or a hunch or an inclination.5
Here, neither the trial court nor the majority addresses whether the police officers had reasonable suspicion to further detain Millsap and the other occupants of the car for questioning. The . transcript *522appears devoid of any evidence of suspicious conduct. But the trial court is the factfinder regarding such matters.6 Accordingly, I would reverse and remand for an order consistent with this dissent.
Decided January 28, 2000
Reconsideration denied April 13, 2000.
James R. Osborne, District Attorney, Donald N. Wilson, Assistant District Attorney, for appellant.
Charles E. Pinkard, Jr., for appellee.
I am authorized to state that Presiding Judge Blackburn joins in this dissent.

 See Terry v. Ohio, 392 U. S. 1 (88 SC 1868, 20 LE2d 889) (1968).


 (Punctuation omitted.) State v. Blair, 239 Ga. App. 340, 341 (521 SE2d 380) (1999).


 (Citations and punctuation omitted; emphasis supplied.) Id.


 See Edwards v. State, 239 Ga. App. 44, 45 (1) (518 SE2d 426) (1999); see also Parker v. State, 233 Ga. App. 616, 617-618 (1) (504 SE2d 774) (1998).


 (Citations and punctuation omitted.) Id. at 618.


 Cunningham v. State, 231 Ga. App. 420, 421 (1) (498 SE2d 590) (1998).